1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                    ***

6

7
      ALEJANDRO LOPEZ,
8
                          Plaintiff,
9                                                       2:17-cv-01712-RFB-VCF
      vs.                                               ORDER TO PRODUCE
10    GOLDEN NUGGET CASINO,
11                         Defendant.

12

13
            TO:    NEVADA DEPARTMENT OF CORRECTIONS; and
14
            TO:    WARDEN OF HIGH DESERT STATE PRISON,
                   UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND ANY OTHER
15                 UNITED STATES MARSHAL

16

17
            THE COURT HEREBY FINDS that Alejandro Lopez, Inmate No. 1046453, is presently in

18
     custody of High Desert State Prison, 22010 Cold Creek Rd., Indian Springs, Nevada 89070.

19
            IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee, shall

20
     transport and produce Alejandro Lopez, Inmate No. 1046453, to the Lloyd D. George United States

21
     Courthouse, 333 Las Vegas Boulevard, South, in Las Vegas, Nevada, on October 29, 2019, at the hour

22
     of 2:00 p.m., in LV Courtroom 3D, to attend a hearing in the instant matter, and arrange for his

23
     appearance on said date as may be ordered and directed by the Court entitled above, until the said,

24
     Alejandro Lopez, Inmate No. 1046453, is released and discharged by the said Court; and that the said

25
1    Alejandro Lopez, Inmate No. 1046453, shall thereafter be returned to the custody of the Warden of High

2    Desert State Prison, under safe and secure conduct.

3

4                  DATED this 25th day of September, 2019.
                                                               _________________________
5                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
